Citation Nr: 1235213	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  01-12 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to March 1971.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  In connection with these claims, the Veteran was provided with a VA audiological examination in July 2007.  That report found that the Veteran's hearing loss was not consistent with noise-induced hearing loss and that the Veteran's tinnitus was not likely related to service, but did not provide an etiological opinion with respect to the Veteran's bilateral hearing loss due to the absence of a proper audiological examination on the Veteran's March 1971 separation examination.  Subsequently, an October 2009 private audiological report opined that the Veteran's hearing loss and tinnitus were more likely than not related to military noise exposure.

There are multiple problems with both audiological reports.  First, and most significantly, there is no evidence of record that either report took into account the change in audiometric testing standards that occurred during the Veteran's period of military service.  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  For VA purposes, all VA audiological examinations dated on June 30, 1966, or earlier, and all service department audiological examinations dated on October 31, 1967, or earlier, are presumed to have been recorded under ASA standards.  In order to facilitate data comparison, the ASA standards must be converted to ISO-ANSI standards.  As a result, the Veteran's February 23, 1966 service enlistment medical report is presumed to be in ASA standards and its decibel thresholds must be adjusted upwards to allow for a proper comparison to subsequent ISO-ANSI results.  That adjustment has a significant impact on the results of the Veteran's in-service audiological examination.  The Veteran's February 1966 audiological test results are listed below.  The ASA standard results are listed on the left, with the ISO-ANSI standard results listed on the right and in parentheses.




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
15 (25)
5 (15)
-
40 (45)
LEFT
0 (15)
0 (10)
5 (15)
-
5 (10)

The results are particularly significant with respect to the October 2009 private audiological examination, as that examiner specifically stated that the Veteran had significant threshold shifts between the February 1966 audiological test, listed above, and a subsequent October 1976 reserve examination audiological test, with emphasis placed on a threshold shift of up to 40 decibels in some frequencies.  However, after conversion to ISO-ANSI standards, the maximum threshold shift demonstrated is 30 decibels, with an active decrease in thresholds at 500 and 1000 Hertz and no change at all at 4000 Hertz.  Accordingly, both the July 2007 VA audiological examination report and the October 2009 private audiological report were based on an inaccurate reading of the Veteran's enlistment audiological examination.

In addition, regardless of the threshold adjustments, the Veteran's enlistment audiogram demonstrated that he had preexisting hearing loss in the right ear for VA purposes.  38 C.F.R. § 3.385 (2011).  However, neither the July 2007 VA audiological examination report nor the October 2009 private audiological report provide any medical opinion as to whether the Veteran's preexisting right ear hearing loss was aggravated, for VA purposes, by his active service.  Accordingly, both medical opinions are incomplete.

Finally, the October 2009 private audiological report was based, in part, on the Veteran's report that, after separation from service, he worked as a painter and custodian and wore hearing protection when using machinery.  However, private medical records dated in May 1991 and an October 1991 employment information form from the Veteran specifically state that the Veteran was employed as a welder in the automotive field.  Such a form of employment is consistent with a higher level of exposure to noise than that considered by the October 2009 private audiological report.

Accordingly, an additional audiological examination is required to determine whether the Veteran's currently diagnosed bilateral hearing loss and tinnitus were incurred in or aggravated by service.  38 C.F.R. §§ 3.159, 3.326 (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to ascertain the nature and etiology of his bilateral hearing loss and tinnitus.  The examiner must review the claims file and the examination report should note that review.  The examiner is instructed to consider the February 1966 in-service audiological test results as adjusted to meet ISO-ANSI standards, listed above.  The examiner must provide an opinion as to whether any left ear hearing loss and bilateral tinnitus found is related to the Veteran's period of active service.  The examiner must also provide an opinion as to whether the Veteran's preexisting right ear hearing loss was permanently aggravated beyond its natural progression by active service.  If any current hearing loss or tinnitus is attributable to factors unrelated to service, the examiner should specifically so state.  A complete rationale for all opinions must be provided.

2. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

